Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1, 6, 8, 9 and 15 have been amended.
Claims 1-16 are under consideration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to claim 1 and Applicant’s arguments, each filed February 4, 2022, have been found persuasive and have overcome the rejections of record in the Office Action mailed November 4, 2021. Specifically, the references cited in the rejection of record do not teach the amendment of claim 1 that discloses controlling content of a phytochemical in Labiatae based on the three parameters of a cumulative dose of UVB radiation, a duration of the UV treatment prior to harvesting and a timing of the UV treatment. In addition, Applicant’s arguments that the references cited in the rejection of record do not teach UVB radiation but rather blue monochromic rays as the primary parameter for increasing rosmarinic acid contained in labiates are found persuasive. Furthermore, Applicant’s arguments that the references cited in the rejection of record do not teach the cumulative dose of the UVB radiation ranges from 0.54 Jm2 to 4.32 kJ/m2 are also found persuasive (see page 8, last paragraph to page 9, second paragraph of ‘Remarks’ filed February 4, 2022). Thus, the combination of the amendment of claim 1 and Applicant’s arguments have overcome the rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Claims 1-16 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661